Motion for reargument granted and upon reargument order of this court entered March 31, 1966 and judgment of Oneida County Supreme Court entered January 10, 1966 unanimously modified in accordance with the memorandum, without costs of this reargunient to any party. Memorandum: Following the entry of our order of March 31, 1966 modifying in certain respects the judgment of Special Term entered January 10, 1966 (25 A D 2d 202) the Board of Supervisors of Oneida County on April 13, 1966 passed a local law that was approved following a public hearing by the County Executive on April 20, 1966. This local enactment provides for two plans — first, an interim plan of weighted or fractional voting to become effective on January 1, 1967 and second, a permanent plan redistricting the board into 37 member districts. The latter plan would become effective on January 1, 1968 and the members of the new districts would be elected at the general election in November, 1967. In accordance with our prior order it was further provided in the local law that both plans should be submitted to the electors at a special election to be held on June 21, 1966. Thereafter, the appellants, other than the State of New York, moved for reargument of the appeal which was granted. On reargument it appeared that petitioners raised no objection to either plan. All parties are further in agreement that in the light of the new facts the two plans should be submitted to the electors at the general election in November, 1966. Our prior order (March 31, 1966) and the judgment of Supreme Court (Jan. 10, 1966) accordingly should be modified to adjudge that the two plans as adopted by the board on April 13, 1966 and to which no objection has been made, are valid and constitutional and that said plans shall be submitted to the qualified electors of Oneida County at the general election to be held on November 8, 1966. (Reargument of appeal from certain parts of a judgment of Oneida Special Term declaring present apportionment of Board of Super*938visors unconstitutional and that terms will expire Dec. 31, 1966.)
Present — • Williams, P. J., Bastow, Goldman, Del Veeehio and Marsh, JJ.